NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICIA MEADOW,                                No.    20-16753

                Plaintiff-Appellee,             D.C. No. 2:18-cv-03009-JGZ

 v.
                                                MEMORANDUM*
GOODRICH CORPORATION,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                             Submitted July 9, 2021**
                             San Francisco, California

Before: GRABER, MURGUIA, and LEE, Circuit Judges.

      This case arises out of Patricia Meadow’s claims against Goodrich

Corporation for negligence and premises liability under Arizona law, concerning

injuries Meadow sustained while working for a Goodrich contractor. The district

court granted summary judgment to Goodrich, ruling that Goodrich was statutorily


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immune from liability under Arizona law for Meadow’s injuries. Goodrich then

moved for sanctions under 28 U.S.C. § 1927, arguing that Meadow’s counsel had

unreasonably and vexatiously pursued this action despite Goodrich’s repeated

arguments that it was statutorily immune from suit under Arizona law. The district

court denied Goodrich’s motion for sanctions, and Goodrich timely appealed. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review for abuse of discretion a district court’s ruling on a motion for

sanctions under § 1927. Kaass L. v. Wells Fargo Bank, N.A., 799 F.3d 1290, 1292

(9th Cir. 2015). A district court abuses its discretion if its “application of the correct

legal standard was (1) ‘illogical,’ (2) ‘implausible,’ or (3) without ‘support in

inferences that may be drawn from the facts in the record.’” United States v.

Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc) (quoting Anderson v. City

of Bessemer City, N.C., 470 U.S. 564, 577 (1985)).

      An attorney who “multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” § 1927.

Sanctions imposed under § 1927 “must be supported by a finding of subjective bad

faith.” Blixseth v. Yellowstone Mountain Club, LLC, 796 F.3d 1004, 1007 (9th Cir.

2015) (citation omitted). “[S]ubjective bad faith . . . is present when an attorney

knowingly or recklessly raises a frivolous argument, or argues a meritorious claim


                                            2
for the purpose of harassing an opponent.” B.K.B. v. Maui Police Dep’t, 276 F.3d

1091, 1107 (9th Cir. 2002) (citation omitted).

      The district court did not abuse its discretion in denying Goodrich’s motion

for § 1927 sanctions. The district court reviewed the record and found that the merits

of Meadow’s claims called for “a fact specific determination which require[d]

consideration of the totality of the circumstances.” Notably, the district court

disagreed with Goodrich’s assertion of “overwhelming evidence” from the time

Goodrich filed its answer that Meadow’s claims were barred by Arizona law.

Although Meadow did not ultimately prevail on her claims, the court saw nothing in

the record to indicate that Meadow’s counsel “acted in bad faith” in pursuing those

claims to summary judgment. That holding was not “illogical” or “implausible,”

nor “without support in inferences . . . drawn from the facts in the record.” Hinkson,

585 F.3d at 1262 (internal quotation marks omitted). This result is especially true

considering that “[d]istrict courts enjoy much discretion in determining

whether . . . sanctions are appropriate” under § 1927. Trulis v. Barton, 107 F.3d

685, 694 (9th Cir. 1995).1


      1
         Meadow challenges the district court’s underlying summary judgment order
in her answering brief—which was filed nearly a year after the district court granted
summary judgment to Goodrich. Meadow has not filed a notice of cross-appeal on
this untimely challenge, so we decline to address it. See Lee v. Burlington N. Santa
Fe Ry. Co., 245 F.3d 1102, 1107 (9th Cir. 2001) (noting that we generally require a
notice of cross-appeal where, as here, a party “seeks to increase its monetary
recovery or decrease its monetary liability . . . [or] if an issue affects a legal right

                                           3
      AFFIRMED.




that may have an impact on damage recovery.”); see also id. (considering “whether
the nature of the district court opinion should have put the appellee on notice of the
need to file a cross-appeal” (citation omitted)).

                                          4